DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on four applications filed in China on 8/11/2020. It is noted, however, that applicant has not filed certified copies of the Chinese applications as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2017/0159906 A1).
In regard to claim 1, Wang et al discloses a light modulator, comprising: at least one beam homogenizer having a microstructure (page 1, section [0002] & page 2, section [0029], Figure 4); and a curved light transmitting substrate having at least one curving surface (Figure 4, “1”), wherein said beam homogenizer is arranged on said curving surface of said curved light transmitting substrate to configure said microstructure of said beam homogenizer on said curving surface of said curved light transmitting substrate (Figure 4, “2”).  
Regarding claim 2, Wang et al discloses wherein said curved light transmitting substrate has a first light surface (page 2, sections [0029], Figure 4, “1,” re: upper surface) and a second light surface opposite to said first light surface (Figure 4, “1,” re: bottom surface), wherein said first light surface of said curved light transmitting substrate is curved to serve as said curving surface of said curved light transmitting substrate (Figure 4, “1,” re: upper surface), wherein said beam homogenizer is formed on said first light surface of said curved light transmitting substrate (Figure 4, “1, 2” re: upper surface).  
Regarding the limitation, where said first light surface is an “incoming” light surface and said second light surface is an “outgoing” light surface, applicant merely sets forth a recitation of the intended use of the claimed invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate that claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the prior art structure is capable of performing the intended use, it anticipates the claim.
Furthermore, Wang et al discloses wherein said light modulator may be installed to provide “a light scattering or condensing function” (page 2, section [0039]).
Regarding claim 3, Wang et al discloses wherein when two of said beam homogenizers are provided (page 2, section [0032], Figure 5).  
Regarding the limitation, wherein “one of said beam homogenizers is formed on said light incoming surface of said curved light transmitting substrate while another said beam homogenizer is formed on said light outgoing surface of said curved light transmitting substrate,” applicant merely sets forth a recitation of the intended use of the claimed invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate that claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the prior art structure is capable of performing the intended use, it anticipates the claim.
Regarding claim 4, Wang et al discloses wherein said second light surface of said curved light transmitting substrate is a flat surface (Figure 4, “1,” re: bottom surface).  
Regarding the limitation, wherein said second light surface is an “outgoing” light surface, applicant merely sets forth a recitation of the intended use of the claimed invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate that claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the prior art structure is capable of performing the intended use, it anticipates the claim.
Regarding claim 5, Wang et al discloses wherein said light outgoing surface of said curved light transmitting substrate is a curved surface (page 2, section [0029], Figure 4, “1,” re: upper surface. Note: “incoming/outgoing” surface designation is arbitrary – intended use).  
Regarding claim 6, Wang et al discloses wherein one of said beam homogenizers is formed on one surface of said curved light transmitting substrate in a first direction while another beam homogenizer is formed on an opposed surface of said curved light transmitting substrate in a second direction, wherein said first direction and said second direction are orthogonal (page 2, section [0028-0031], Figure 3, “1, 2,” re: convex hemispherical shape).  
Regarding claim 7, Wang et al discloses wherein said curved light transmitting substrate is a curved lens, wherein said beam homogenizer is overlapped on said curving surface of said curved light transmitting substrate (page 2, section [0038], Figure 13, “2, 22”).  
Regarding claim 8, Wang et al discloses wherein said curved light transmitting substrate is a curved lens, wherein said beam homogenizer is integrally formed on said curving surface of said curved light transmitting substrate (page 2, section [0029]).  
Regarding claim 9, Wang et al discloses wherein said beam homogenizer is embodied as a homogenizing layer inherently based on the principle of light refraction or a homogenizing layer based on the principle of light diffraction, this being reasonably assumed from homogenization occurring by means of diffusing light at controlled angles/divergence with overlapping wavefront points creating a more uniform intensity pattern, which is what the structure induces (page 1, section [0002]).  
Regarding claim 10, Wang et al discloses wherein said beam homogenizer is selected from a group consisting of a micro lens array composed of convex lenses, a micro lens array composed of concave lenses, a regular micro lens array, a random micro lens array, a spherical lens array, and an aspheric lens array (page 2, section [0029], Figure 4, “2”).  
Regarding claim 11, Wang et al discloses wherein said curved light transmitting substrate is selected from a group consisting of plano-convex aspheric cylindrical lenses, spherical lenses, aspheric lenses, plano-convex lenses, plano-concave lenses, biconvex lenses, biconcave lenses, and meniscus lenses (page 2, section [0029], Figure 4, “1”).
Regarding claim 14, Wang et al discloses wherein said light modulator is constructed to have one or more light modulation portions, wherein said light modulation portions are correspondingly set to one or more illumination light sources (pages 2-3, section [0039]).  
Regarding claim 16, Wang et al discloses wherein a microstructure surface configuration of said beam homogenizer is controlled to adjust a light field distribution (pages 2-3, section [0039]).    
In regard to claim 17, Wang et al discloses modulation method of a light modulator, comprising the steps of: (a) homogenizing a light beam through at least one beam homogenizer element, having microstructure, of said light modulator (page 1, section [0002] & page 2, section [0029], Figure 4, “2, 1”); and (b) deflecting said light beam through a curved light transmitting substrate of said light modulator, and adjusting a divergence angle range of said light beam, wherein said curved light transmitting substrate has at least one curving surface, wherein said beam homogenizer is formed on said curving surface of said curved light transmitting substrate to configure said microstructure of said beam homogenizer on said curving surface of said curved light transmitting substrate (pages 2-3, section [0039]).  
Regarding claim 18, Wang et al discloses wherein said curved light transmitting substrate has a first light surface (page 2, sections [0029], Figure 4, “1,” re: upper surface) and a second light surface opposite to said first light surface (Figure 4, “1,” re: bottom surface), wherein said first light surface of said curved light transmitting substrate is curved to serve as said curving surface of said curved light transmitting substrate (Figure 4, “1,” re: upper surface), wherein said beam homogenizer is formed on said first light surface of said curved light transmitting substrate (Figure 4, “1, 2” re: upper surface).  
Regarding the limitation, where said first light surface is an “incoming” light surface and said second light surface is an “outgoing” light surface, applicant merely sets forth a recitation of the intended use of the claimed invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate that claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the prior art structure is capable of performing the intended use, it anticipates the claim.
Regarding claim 19, Wang et al discloses wherein when two of said beam homogenizers are provided (page 2, section [0032], Figure 5).  
Regarding the limitation, wherein “one of said beam homogenizers is formed on said light incoming surface of said curved light transmitting substrate while another said beam homogenizer is formed on said light outgoing surface of said curved light transmitting substrate,” applicant merely sets forth a recitation of the intended use of the claimed invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate that claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the prior art structure is capable of performing the intended use, it anticipates the claim.
Regarding claim 20, Wang et al discloses wherein said curved light transmitting substrate is a curved lens, wherein said beam homogenizer is integrally formed on said curving surface of said curved light transmitting substrate (page 2, section [0029]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.
Regarding claims 12, Wang et al discloses as set forth above, but does not specifically disclose wherein said beam homogenizer uses a random micro lens array, wherein a surface configuration of each micro lens thereof is set as: 
    PNG
    media_image1.png
    83
    465
    media_image1.png
    Greyscale
 .
It would have been an obvious matter of design choice to utlilize a random micro lens array satisfying said condition, since applicant has not disclosed that a random array solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a regular micro lens array as disclosed in other claim(s).
Regarding claim 13, Wang et al discloses wherein said beam homogenizer is a one-dimensional regular micro lens array (Figure 4, “2”), but does not specifically disclose wherein a surface configuration of said one-dimensional regular micro lens array is set as: 
    PNG
    media_image2.png
    95
    576
    media_image2.png
    Greyscale
 .  
It would have been an obvious matter of design choice for said surface configuration to satisfy said condition, since applicant has not disclosed that said condition solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a random micro lens array as disclosed in other claim(s).
Regarding claim 15, Wang et al discloses as set forth above, but does not specifically disclose wherein a diffusion angle of the light modulator is set as: 
    PNG
    media_image3.png
    163
    271
    media_image3.png
    Greyscale
 .
It would have been an obvious matter of design choice for said surface diffusion angle to satisfy said condition, since applicant has not disclosed that said condition solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an angle range outside this condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 17, 2022